DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/4/2021, 2/24/2021, and 8/3/2021 have been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to receive contextual data collected for a user via one more sensors associated with the user; (Analyzing the Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Providing Tasks to User; a Certain Method of Organizing Human Activity); acknowledge an activity being performed by the user based on the contextual data (Analyzing the Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Providing Tasks to User; a Certain Method of Organizing Human Activity); compare the activity with a profile of the user (Analyzing the Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Providing Tasks to User; a Certain Method of Organizing Human Activity); verify that the user is qualified to perform the activity based on the user profile (Analyzing the Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Providing Tasks to User; a Certain Method of Organizing Human Activity); monitor the activity (Collecting Information, an Observation, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Providing Tasks to User; a Certain Method of Organizing Human Activity); identify at least one recommendation for performance of a step during the activity (Analyzing the Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Providing Tasks to User; a Certain Method of Organizing Human Activity), and transmit the recommendation to at least one recipient comprising at least one of the user and another user (Transmitting Information, an Evaluation and Judgment, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Providing Tasks to User; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for managing tasks of users but for the recitation of generic computer components.  That is, other than reciting a computer-implemented system comprising: one or more sensors and a server comprising a central processing unit, an input port to receive the contextual data, and an output port, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to manage tasks for users.  For example, identifying at least one recommendation for performance of a step during the activity encompasses a General Contractor witnessing a roof being put on and noticing that more nails needed to go into the roof for the shingles in the appropriate places, an observation and evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Fundamental Economic Practice, Risk Mitigation, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, sensors, server, and elements above are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“The 
mobile devices can include one or more of a smart phone, smart watch, and head- mounted computing device, as well as other types of mobile computing devices.”

	Which states that any smart phone, mobile computing device, laptop, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies such as a computer, to perform the abstract limitations of the claims. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the system, sensors, etc., nor the receiving or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 11 contains the identified abstract ideas with no new additional elements to considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-10 and 12-20 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elenbaas (U.S. Publication No. 2009/021,0282) in view of Bencke (U.S. Publication No. 2017/0323233).

Regarding Claims 1 and 11, Elenbaas teaches a computer-implemented system comprising: 
contextual data collected for a user via one more sensors associated with the user ([0128] data is gathered of the users by cameras/video, also in [0243] the management server monitors the data from these tasks, thus a sensor); and 
a server comprising a central processing unit, an input port to receive the contextual data, and an output port ([0243] a server for receiving and monitoring the data with [0067] a processor, input and output modules), wherein the central processing unit is configured to: 
acknowledge an activity being performed by the user based on the contextual data
([0243] the server monitors the activity is being performed using the data above, and also other data as in [0246]); 
compare the activity with a profile of the user ([0139] a worker profile is accessed to see if a worker is qualified or has performed tasks/activities); 
verify that the user is qualified to perform the activity based on the user profile ([0139] the worker/user is accessed to determine if the worker is qualified); 
monitor the activity ([0243] the system and server monitor the progress of the task); 
and 
transmit the recommendation to at least one recipient comprising at least one of the user and another user ([0287] an optimal team is sent, but the information/recommendations are also sent to job owners, [0244] to reviewers, [0253] workers, intermediators, etc.).
	Although Elenbaas teaches identify at least one recommendation for performance of a step during the activity ([0287] an optimal team for the job is recommended, such as in [0243] adding of additional workers, or an additional task is recommended/required as in [0237], or in [0222] an additional task is recommended by using ontology), it does not explicitly state a recommendation of a new task. 
	Bencke teaches additional new tasks being recommended or not for users/workers as in [0064-68].
	It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the recommendations of Elenbass with that of Bencke as they are both analogous art which teach solutions to problems with the processing of tasks and jobs by works, and the combination would lead to an improved system which would increase the number of qualified users for the tasks as taught in [0054] of Bencke.
Regarding Claims 2 and 12, Elenbaas teaches wherein the central processing unit is further configured to: 
compare the recommendation with the user profile ([0136] the jobs are compared to workers profiles for qualifications); and 
determine from the user profile whether the user is qualified to perform the recommendation. ([0113] the number of qualified workers is displayed to users)
Regarding Claims 3 and 13, Elenbaas teaches A system according to Claim 2, wherein the central processing unit is further configured to: 
select the other user as the recipient of the recommendation when the user is not qualified to perform the recommendation ([0098] the system determines if a worker is not qualified, or does [0107] not satisfy a threshold qualification and suggests others who are trusted).
Regarding Claims 4 and 14, Elenbaas teaches wherein the central processing unit is further configured to: 
place the user and the other user into one or more groups as members based on one or more topics associated with each of the groups ([0111] the qualified workers are put into a group based on qualifications)
Regarding Claims 5 and 15, Elenbaas teaches A system according to Claim 4, wherein the central processing unit is further configured to: 
select one or more of the groups based on the recommendation ([0111] the groups are selected based on [0113] qualifications); and 
transmit the recommendation to the members in the selected group ([0118] the information is sent to the workers and all important parties).
Regarding Claims 6 and 16, Elenbaas teaches wherein the central processing unit is further configured to: 
access guidelines for the activity ([0222] an additional task is recommended by using ontology which is a guideline); and 
determine whether the guidelines are performed correctly by the user during the monitoring of the activity ([0237] job owner determines whether the jobs are being performed correctly by other users of the system by the monitoring as above).
Regarding Claims 7 and 17, Elenbaas teaches, further comprising: 
a mobile computing device to determine the activity being performed by the user and to transmit the activity to the server ([0193-194] mobile phone used with the system to receive and send information about tasks as in [0198-199]).
Regarding Claims 8 and 18, Elenbass teaches wherein the central processing unit is further configured to: 
score candidate recommendations ([0275] users are ranked for tasks) based on at least one of each recipient's preference ([0067] a recipients preferences), interest, and location ([0112] interest/location being used for job/tasks).
Regarding Claims 9 and 19, Elenbass teaches A system according to Claim 8, wherein the central processing unit is further configured to: 
select at least one of the candidate recommendations with the highest score as the recommendation ([0141] evaluation engine evaluates candidates based on highest trust/score).
Regarding Claims 10 and 20, Elenbaas teaches wherein the central processing unit is further configured to: 
provide to the recipient instructions to perform the recommendation ([0126] real-time instructions are provided on how to perform tasks).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170323233 A1
Bencke; Matthew Justin Von et al.
TASKING SYSTEM
US 20090210282 A1
Elenbaas; Daniel J. et al.
Online Work Management System with Job Division Support
US 20090204470 A1
Weyl; Stephen et al.
Multilevel Assignment of Jobs and Tasks in Online Work Management System
US 20090077000 A1
Begole; James M.A. et al.
METHOD AND SYSTEM TO PREDICT AND RECOMMEND FUTURE GOAL-ORIENTED ACTIVITY
US 20170201779 A1
Publicover; Mark W. et al.
COMPUTERIZED METHOD AND SYSTEM FOR PROVIDING CUSTOMIZED ENTERTAINMENT CONTENT
US 20160335686 A1
AthuluruTlrumala; GiriSrinivasaRao et al.
REAL-TIME CUSTOMER EXPERIENCE MANAGEMENT SYSTEMS AND METHODS
US 20160335683 A1
Roberts; Mark Edward
Rating System and Method
US 20160253710 A1
Publicover; Mark W. et al.
PROVIDING TARGETED CONTENT BASED ON A USER'S MORAL VALUES
US 20160234143 A1
Choudhary; Nichiketa et al.
USER MESSAGING BASED ON CHANGES IN TRACKED ACTIVITY METRICS
US 20150066554 A1
Red; Walter Edward et al.
OPTIMIZING ORGANIZATION AND MANAGEMENT OF TEAMS
US 20140199663 A1
Sadeh-Koniecpol; Norman et al.
METHOD AND SYSTEM FOR CONTROLLING CONTEXT-AWARE CYBERSECURITY TRAINING
US 20130097664 A1
Herz; Frederick et al.
SECURE DATA INTERCHANGE
US 20090204471 A1
Elenbaas; Daniel J. et al.
Trust Level Based Task Assignment in an Online Work Management System
US 20170309196 A1
VANGALA; VIPINDEEP et al.
USER ENERGY-LEVEL ANOMALY DETECTION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        5/4/2022